Citation Nr: 0619167	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  98-16 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for left leg shin splints, on appeal from the 
initial grant of service connection.  

2.  Entitlement to an increased (compensable) disability 
evaluation for right leg shin splints, on appeal from the 
initial grant of service connection.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1993 to 
December 1995.  

This matter arises from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida that assigned a noncompensable 
rating for bilateral shin splints after granting service 
connection for the same.  

The claims file was transferred to the Nashville, Tennessee 
RO.  In an October 2004 decision, it was determined that it 
was clearly and unmistakably erroneous to rate the veteran's 
bilateral shin splints as a single disability.  The right and 
left leg shin splints were separately rated as 
noncompensable.  

In June 2005, the Board remanded the matter to the RO for 
further development.  The matter was returned to the Board in 
March 2006 for final appellate consideration.  

In September 2005, the veteran reported receiving treatment 
for fibromyalgia, high blood pressure, heart problems, high 
cholesterol, thyroid problems, irritable bowel syndrome, 
gastroesophageal reflux disease, a hernia, and a pancreas 
disorder.  These claims are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's right leg shin splint does not result in 
knee extension limited to five degrees or greater, flexion 
limited to 60 degrees or less, nonunion or malunion of the 
tibia and fibula, knee or ankle disability, limited motion of 
the ankle, or arthritis of the knee or ankle.  

2.  The veteran's left leg shin splint does not result in 
knee extension limited to five degrees or greater, flexion 
limited to 60 degrees or less, nonunion or malunion of the 
tibia and fibula, knee or ankle disability, limited motion of 
the ankle, or arthritis of the knee or ankle.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) disability 
evaluation for right leg shin splints have not been met.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a , Diagnostic Codes 5003, 5024, 
5260, 5261, 5262, 5271 (2005).  

2.  The criteria for an increased (compensable) disability 
evaluation for left leg shin splints have not been met.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a , Diagnostic Codes 5003, 5024, 
5260, 5261, 5262, 5271 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  In cases in which 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), is 
applicable, such notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Id. at 120.  
In this case the initial rating decision by the RO occurred 
before the enactment of the VCAA in November 2000.  The Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO rating decision in 
October 1997 the RO did not err in not providing such notice.  
Id., VAOPGCPREC 7-2004.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473  (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id..  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Court, in Dingess, also stated the following: 

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id.  at 491.  

Furthermore, the court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in October 1997, a disability rating was 
assigned, and an effective date was established.  Thus, the 
veteran's claim was substantiated as of October 1997.  Since 
the veteran's claim was already substantiated at the time § 
5103(a) was enacted, the Secretary had no obligation to 
provide notice under that statute.  Id.  

Although not obligated to do so, by letter dated in February 
2005, the RO informed the veteran of the requirements to 
establish a successful claim, advised her of her and VA's 
respective duties, and asked her submit information and/or 
evidence, which would include that in her possession, to the 
RO.  

The Court found that once a claim for service connection is 
substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of complying rating decisions in October 1997 and 
October 2004, the July 1998 statement of the case, and 
supplemental statements of the case in January 2004, October 
2004, and January 2006.  

Service medical records are associated with the claims file.  
The veteran has not identified any other records of treatment 
of her disabilities on appeal.  Appropriate VA examinations 
were afforded the veteran in July 1998, April 2002, August 
2004, and December 2005.  

The Board finds that VA has satisfied its duty to notify and 
assist pursuant to applicable statutes and regulations as 
explained by the Court in Dingess.  See 38 U.S.C.A. §§ 5104, 
7105 (West 2002); 38 C.F.R. §§ 3.103, 20.1102 (2005); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 493 (2006).  
The veteran has not claimed that VA has failed to comply with 
notice or assistance requirements.  

Increased Ratings

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

These claims for compensable evaluations for the veteran's 
right and left leg shin splints originated from the RO 
decision that granted service connection for these 
disabilities.  These claims therefore stem from the initial 
rating assigned to these disabilities.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Service connection for shin splints was granted in October 
1997 with a noncompensable disability evaluation.  At that 
time, Diagnostic Code 5299-5024 was assigned to this 
disability.  Diagnostic Code 5299 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.71.  See 38 C.F.R. § 4.27 
(2005).  In this case the veteran's disabilities were rated 
by analogy to Diagnostic Code 5024, for tenosynovitis.  

Diagnostic Code 5024 directs VA to rate a veteran's 
disability on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under Diagnostic Code 5002.  38 C.F.R. § 5024 (2005).  
Diagnostic Codes for limitation of motion of the knee and 
ankle are appropriate to evaluate the veteran's right and 
left leg shin splints.

Diagnostic Code 5260 provides for limitation of flexion of 
the knee, as measured in degrees as follows:  flexion limited 
to 60 degrees is 0 percent; flexion limited to 45 degrees is 
10 percent; flexion limited to 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Standard flexion of the knee is 
0 to 140 degrees.  38 C.F.R. § 4.71 Plate II (2005).

Diagnostic Code 5261 provides for limitation of extension of 
the knee as measured in degrees, as follows: extension 
limited to 5 degrees is 0 percent; extension limited to 10 
degrees is 10 percent; extension limited to 15 degrees is 20 
percent; extension limited to 20 degrees is 30 percent; 
extension limited to 30 degrees is 40 percent; and extension 
limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Standard extension of the knee is 0 
degrees.  38 C.F.R. § 4.71 Plate II (2005).

Diagnostic Code 5271 provides for assignment of a 10 percent 
disability rating for moderate limited motion of the ankle 
and a 20 percent rating for marked limited motion of the 
ankle.  38 C.F.R. § 4.71(a), Diagnostic Code 5271 (2005).  
Standard motion of the ankle is from 0 to 20 degrees of 
dorsiflexion and from 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71 Plate II (2005).

VA examination in July 1998 showed bilateral knee range of 
motion from 0 to 130 degrees.  There was no swelling, 
synovitis, or effusion.  The veteran was mildly tender to 
palpation of the anterior surface of the bilateral tibia, 
proximal and distally.  The impression was very painful 
anterior bilateral shin splints, chronic, intermittent.  X-
rays of the right and left tibia and fibula were normal.

VA examination in April 2002 showed that the veteran had 
tenderness to palpation in the medial and lateral aspects of 
the tibia bilaterally.  There was no edema.  Pain was 
exacerbated by dorsiflexion of the foot.  She had a mildly 
antalgic gait.  The examiner stated that there was no joint 
involvement.  The assessment was shin splints, and the 
examiner stated that the veteran's description of pain and 
some of her comments regarding permanent disability were 
inconsistent with physical examination.

VA examination in August 2004 showed that the veteran's shins 
were not red, swollen or bruised.  There was no obvious 
deformity of the skin or underlying bones of muscles.  They 
were mildly tender to touch.  X-rays of the shins were 
normal.  The examiner diagnosed shin splints.

In the December 2005 VA examination report, the examiner 
stated that the veteran had full range of motion in both 
knees (0 to 140 degrees) and in both ankles (dorsiflexion 0 
to 20 and plantar flexion 0 to 45 degrees).  In addressing 
the DeLuca factors the examiner stated that "no additional 
limitations are noted with repititional movement, during the 
physical examination that is related to pain, fatigue, 
incoordination, weakness, or lack of endurance."  Both of 
the veteran's legs were normal without heat, redness, or 
swelling.  The examiner found the veteran to have exquisite 
tenderness of the anterior and posterior aspects of both legs 
to finger pressure sufficient to indent the skin, although 
there was no tenderness of the shins.  A bone scan revealed 
no evidence of shin splints.  Pertinent diagnoses were shin 
splints, not found, and neuralgia of the lower extremities of 
unknown etiology, less likely than not related to service-
connected shin splints.

A compensable rating by application of Diagnostic Codes 5260, 
5261, or 5271 would not be appropriate because the veteran 
has no limitation of motion of the ankle or knee of either 
leg.  There have been no findings of flexion of either knee 
limited to 45 degrees, extension of either knee limited to 10 
degrees, or of moderate limitation of motion of either ankle.  

The Board has also considered application of Diagnostic Code 
5262, which provides for impairment of the tibia and fibula.  
Where there is malunion of the tibia and fibula, Diagnostic 
Code 5262 provides for a 10 percent rating if there is slight 
knee or ankle disability, a 20 percent rating if there is 
moderate knee or ankle disability, and a 30 percent rating if 
there is marked knee or ankle disability.  Diagnostic Code 
5262 (2005).  Where there is non union of the tibia and 
fibula, with loose motion, requiring brace, a 40 percent 
rating is provided.  Id.  

While the RO did not specifically refer to Diagnostic Code 
5262 in the January 2006 supplemental statement of the case, 
the stated reasons for denial of compensable ratings included 
evidence showing that necessary criteria under this 
Diagnostic Code were not satisfied.  These stated reasons 
were normal x-rays of the both shins, the December 2005 bone 
scan results, and the full range of motion of both ankles and 
knees, indicating no disability of the ankles or knees.  As 
explained below, the Board agrees with the explanation of the 
RO.  

August 2004, April 2002, and July 1998 x-rays of the 
veteran's shins were all normal.  Bone scans were performed 
in March 1995 and as part of the December 2005 VA 
examination.  The March 1995 bone scans showed mildly 
increased tracer uptake along the cortical margins of both 
tibias, consistent with shin splints.  The December 2005 bone 
scan showed a small focus in the posterior aspect of the left 
tibia.  The medical opinion stated that this may represent 
the site of a remote stress fracture.  However, there was no 
evidence of shin splints.  Neither malunion or nonunion of 
either tibia or fibula has been reported from the bone scans 
or any of the x-rays and there is no evidence that the 
veteran uses a brace.  The September 2005 examiner stated 
that stability of both knees was intact.  Not even slight 
knee or ankle disability of either leg has been shown.  The 
veteran demonstrated full range of motion of both the ankle 
and knee joints, and the December 2005 examiner stated that 
he could palpate both knees and ankles without causing 
discomfort.  The examiner's medical diagnosis was that shin 
splints were not found.  Further, he diagnosed the veteran's 
condition as neuralgia of both lower extremities that is less 
likely than not related to service-connected shin splints.  
Accordingly, the criteria for a compensable rating under 
Diagnostic Code 5262 have not been met.  

The Board finds that Diagnostic Code 5003, for degenerative 
arthritis is not for application.  There are no x-ray 
findings of arthritis and no evidence of record indicates 
that the veteran suffers from arthritis involving her 
service-connected shin splints.  Results from the September 
2005 bone scan showed possible degenerative changes in the 
right patellofemoral joint.  Since there has been no grant of 
service connection for any condition of the veteran's right 
patellofemoral joint, any degenerative changes of that joint 
are not relevant to the disabilities on appeal.  The VA 
examiner in April 2002 stated that there was no joint 
involvement.

While the Board acknowledges the veteran's consistent 
complaints of pain and findings of pain on palpation, the 
DeLuca factors apply specifically to limitation of motion due 
to pain, which was not demonstrated.  See 38 C.F.R. § 4.40, 
4.45 (2005).  Additionally, the VA examiner in April 2002 
stated that the veteran's description of pain and some of her 
comments regarding permanent disability were inconsistent 
with physical examination.  Of note, bone scan showed no shin 
splints in December 2005 and the examiner diagnosed neuralgia 
of the lower extremities that was not related to service-
connected shin splints.

The Board also points out that the veteran has been awarded a 
10 percent disability rating for her service-connected 
bilateral shin splints under 38 C.F.R. § 3.324.

Finally, the RO considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration was not warranted 
in this case.  The Board agrees.  The veteran has not 
required any periods of hospitalization for her shin splints, 
and there is no evidence in the claims file to suggest that 
marked interference with employment is the result of these 
service-connected disabilities.  In the absence of evidence 
presenting such exceptional circumstances, the claims are not 
referred for consideration of an extraschedular rating; her 
disabilities are appropriately rated under the schedular 
criteria.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2005).  The Board 
regrets that 



 more favorable determination could not be made in this case.


ORDER

Entitlement to an increased (compensable) disability 
evaluation for left leg shin splints, on appeal from the 
initial determination, is denied.

Entitlement to an increased (compensable) disability 
evaluation for right leg shin splints, on appeal from the 
initial determination, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


